Citation Nr: 1642127	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to chemical exposure and/or herbicide exposure.

2.  Entitlement to service connection for prostate cancer with erectile dysfunction, claimed as due to chemical exposure and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2013, the Board remanded the claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

In an August 2013 rating decision, the RO denied service connection for bilateral hearing loss, a chronic acquired psychiatric disorder, gastroesophageal reflux disease, a throat disability, polyuria, enteropathy, and entitlement to a total disability rating based upon individual unemployability.  The Veteran filed a notice of disagreement and the RO addressed the claims in a March 2016 statement of the case (SOC).  The Veteran did not perfect an appeal, and these matters are not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

In the December 2013 Remand, the Board instructed that the AOJ "[u]ndertake any additional, necessary action pertaining to the Veteran's claimed chemical, mustard gas, ordnance, and/or Agent Orange exposure.  This should include referral of the case to the JSRRC coordinator for an appropriate formal finding."  In a November 2015 deferred rating decision, the AOJ indicated that it had previously issued a memorandum as to the Veteran's claimed Agent Orange exposure in April 2013.  However, the AOJ did not take any additional action as to the Veteran's claimed chemical, Mustard gas, and ordnance exposure.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claims on appeal must be remanded so that this may be accomplished.

Further, pursuant to the December 2013 Remand, the Veteran was afforded VA medical opinions, which addressed medical nexus as to the hypertension and prostate cancer with erectile dysfunction claims.  However, these opinions are predicated on an absence of evidence of chemical, Mustard gas, and ordnance exposure.  

In addition, the December 2013 Remand noted that the August 2013 rating decision referenced Clarksburg VAMC treatment records dated from March 1998; however, VA treatment records dated prior to October 2008 were not contained in the claims file.  As such, the Board instructed the AOJ to obtain the Veteran's treatment records from the Clarksburg VAMC dated prior to October 2008.  A review of the claims file demonstrates that, upon remand, the Veteran's VA treatment records dated from February 2006 were associated with the record.  However, it is unclear whether records dated prior to February 2006 did not exist, or whether they simply were not associated with the claims file in error.  As such, upon remand, the AOJ should again attempt to obtain the Veteran's outstanding VA treatment records dated from March 1998.  If no such records exist, this should be indicated in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from March 1998 to February 2006.  All such available documents must be associated with the claims file.

2. Undertake the required action related to the Veteran's claims of mustard gas, ordnance, and chemical exposure to include contacting the pertinent service department and the JSRRC.

3. If additional evidence reflects mustard gas, ordnance, and/or chemical exposure, refer the VA claims file to the examiner who provided the November 2015 VA medical opinion in order to address the etiology of Veteran's diagnosed hypertension and prostate cancer with erectile dysfunction.  If the examiner who provided the November 2015 VA medical opinion is unavailable, then refer the matter to an examiner with appropriate expertise for an opinion.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed hypertension and prostate cancer with erectile dysfunction had their clinical onset during the Veteran's active duty or are otherwise related to such service, to include the claimed exposure to chemicals, mustard gas, and ordnance.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

